The United Nations was founded in response to the horrors of the Second World War. Nations resolved to prevent a repeat of that catastrophic global conflict. Over the decades since, we have worked together to build an international rules- based order that ensures that disputes can be resolved peacefully and the interests of less powerful nations can be protected from the overt or coercive pressure of more powerful States. That order dictates how nations should behave towards each other. It has supported and enabled the greatest economic expansion in human history. There have been times over the past seven decades when the rules-based order has been under pressure. We are now in a time when the challenges to that order are increasing.
The Security Council is the custodian of international peace and security. Yet the authority of the Council is being challenged, undermined and even ignored. The most egregious example of that is North Korea. The regime of Kim Jong Un is openly defying the Security Council. Its illegal nuclear and missile programmes violate multiple Security Council resolutions. The security of millions of people is at risk as a result of North Korea’s refusal to abide by international laws and norms.
The International Monitoring System of the Comprehensive Nuclear-Test-Ban Treaty confirms that North Korea is the only State that is currently testing nuclear weapons, and the only State to do so this century. The Security Council has responded with tough new economic sanctions. It is crucial that all Member States, especially the five permanent members, which have a particular responsibility, strictly implement those sanctions so as to compel North Korea to abandon its illegal programmes.
The authority of the Council must be defended and upheld. Australia will play its part in helping to resolve that crisis. We have already put in place a range of autonomous sanctions beyond those mandated by the Security Council. We will explore further options should North Korea continue its flagrant disregard of the views of the international community, as upheld by the Security Council.
The rules-based order is also being challenged by non-State actors, terrorists and violent extremists. Global terrorism and the extreme Islamist ideologies driving it must be confronted and defeated. Many nations, including Australia, have suffered terrorist attacks. We can most effectively combat and defeat terrorism if we work together, sharing our knowledge and resources. Our work has continued this week at meetings of the Global Counterterrorism Forum and the United States-led coalition against Da’esh.
The use of chemical weapons presents another serious threat to the rules-based order. We know that they were used in Syria. Australia supports the work of the United Nations and the Organization for the Prohibition of Chemical Weapons in identifying those who deployed such appalling illegal weapons. That work must continue. Australia chairs the 42-member Australia Group, which works to prevent the spread of chemical and biological weapons.
Our rules-based order has been supported by institutions and, over the decades, United Nations peacekeepers have become the defining image of the United Nations response to conflict and security threats. Fifteen peacekeeping missions are currently deployed across four continents. Often, they are the only authority preventing civil breakdown and lawlessness in countries that are already suffering from conflict, poverty and despair.
Australia has been a long-term supporter of United Nations peacekeeping. Last week in Canberra, we commemorated the seventieth anniversary of the first such mission, noting that, in 1947, Australia was the first nation to deploy into the field military observers to monitor the ceasefire in the then Dutch East Indies. We have contributed to 20 more United Nations peacekeeping missions.
We support the work that is under way to ensure that United Nations peacekeepers are better trained, better equipped, more effective and act with greater integrity. Peacekeepers operate in dangerous and unpredictable environments and represent one of the most important global investments in peace and security.
Australia welcomes the new Secretary-General, who has committed to reforming the United Nations in order to make it more effective as the defender and upholder of the rules-based order. Australia fully supports Secretary-General Guterres in that endeavour. The United Nations must focus on conflict prevention, as that is more effective than dealing with the tragic consequences of conflict. United Nations management systems must be made more efficient and accountable. There must be more women in senior positions. In order to achieve reform, Secretary-General Guterres needs the full support of Member States.
The standing of the United Nations is maximized when we work together for the common good. Recent successes prove that to be true, such as the global Arms Trade Treaty, the Paris Agreement on Climate Change and the Sustainable Development Goals. If we are to meet the challenges of our age, we must be guided by a spirit of cooperation and compromise. Central to our task is achieving sustainable and inclusive development. The United Nations must play a more effective and agile role.
The development system of the United Nations should be more focused on sustainable economic development aimed at providing employment opportunities and facilitating partnerships with the private sector. Economic development and security are interlinked. One cannot be achieved without the other. Each country has to find its own model for prosperity and stability. However, there are many lessons to be learned from other nations, and much support is available for nations that are seeking to establish regulatory frameworks, particularly with respect to supporting private investment that helps economies to grow and generates employment. Economic resilience can also be undermined by natural and man-made disasters.
With the 2030 Agenda, the Paris Agreement, the Sendai Declaration and the World Humanitarian Summit’s grand bargain, there is a blueprint for global action that addresses the problems that can be addressed only by working together on the challenges we face, which do not respect national borders. That includes climate change, diseases, including malaria, the management of our precious water resources, and modern slavery. It is an unpalatable truth that forced labour, child labour, human trafficking and modern slavery are rampant in the world. Australia has strongly committed to working with the international community to urgently address those egregious crimes. Last month, Australia and Indonesia jointly launched the world’s first regional business-Government partnership aimed at addressing modern slavery, and we have continued our advocacy on that issue with other nations this week. We will end such abhorrent practices. I want to pay tribute to Andrew, Nicola and Grace Forest for starting the Walk Free Foundation and inspiring our work.
Australia is a strong supporter of the Paris Agreement, and here at the United Nations we have voiced our support, specifically on risk mitigation for coral reefs, which are among the most valuable environments on our planet. They support more biodiversity than almost any other ecosystem, are vital to the world’s fisheries, protect our coastlines and generate significant tourist revenue. Coral reefs sequester four times more carbon than forests and are a vital element in our global efforts to reduce emissions. Worldwide, more than 30 coral reefs are listed as World Heritage Sites, and 29 are under stress. As the custodians of the Great Barrier Reef and with our extensive experience in reef management, we seek to bring our expertise to other locations. We hope to serve on the World Heritage Committee next year.
Australia has worked with other countries on each of those issues during the past week. We are mindful that no matter how much we work on building strong, resilient societies, crises will still occur. Australia has been a strong contributor to relief efforts in Iraq and Syria, as well as in South Sudan, Somalia and Yemen, where there are significant numbers of displaced people at increasing risk of famine. Australia is also supporting those displaced by conflict in Rakhine state, Myanmar. We are contributing to funding life-saving food for up to 300,000 people.
Australia also seeks to serve, for the first time, on the Human Rights Council, starting in 2018. I am grateful for the strong support from so many countries for our candidacy. If elected, we will be a principled and pragmatic member of the Council. Australia would be the first nation from the South-West Pacific on the Council. We will promote an agenda relevant both to our region and to the planet. Empowering women and girls so that they can reach their full potential lifts a country’s productivity and underpins stability. We will support the freedom of expression. The number of journalists and human rights defenders detained, abused or killed each year should be of grave concern to us all. We will support good governance and strong democratic institutions. Similarly, we will promote strong, independent national human rights institutions in order to raise awareness of human rights, address violations and hold to account those responsible for abuses.
Australia is proud to be the home of the world’s oldest continuous culture, and we will strive to advance the human rights of indigenous peoples around the globe. Australia reaffirms its commitment to the Declaration on the Rights of Indigenous Peoples. We will also work with other members to enhance the effectiveness of the Human Rights Council, so that its work can make a meaningful difference to the lives of individuals around the world. The Council must remain relevant to the broader international agenda, while making a contribution to building stable, prosperous and compassionate societies.
We all strive for an environment in which countries can grow and prosper and in which individuals can aspire to a life unburdened by the threat of violence, an environment driven by a shared vision of peace, compassion and community. For its part, Australia will work with others to protect an international order that ensures that all States can pursue their interests securely and supports cooperative responses to global challenges.
The United Nations can become an even more powerful force for stability in an uncertain world. It can live up to the ideals and universal principles on which it was founded. The people of our world expect the Organization to inspire the best in human nature, and that is our duty.